WINTERSHEIMER, Justice,
I must respectfully dissent from the majority opinion because I find no valid reason to reverse the conviction, and consequently no necessity for a new trial.
WINTERSHEIMER, Justice,
dissenting.
The Commonwealth presented sufficient proof from which the jurors could reasonably infer that Johnson committed the crime with which he was charged. Under the standard of Commonwealth v. Benham, Ky., 816 S.W.2d 186 (1991), the trial judge properly overruled the directed verdict motion.
Johnson did not properly preserve the complaint about cross-examination. Although defense counsel immediately objected to the offensive interrogations, no grounds were given for the objection and there was no relief requested as required by RCr 9.22. Johnson did not request an admonition and the single question challenged was never answered. In order to properly preserve the issue, Johnson should have notified the court of what action he desired or objected to the ruling by the trial judge. He did neither. Reliance on Bowler v. Commonwealth, Ky., 558 S.W.2d 169 (1969) is misplaced. Ordinarily asking a single improper question is not grounds for reversal. Here only one question about the practice of other drivers was asked and it was never answered. When asked about his intent at the time of the collision, Johnson denied running the red light and blowing his horn on the assumption that other drivers would yield the right of way to him.
The trial judge properly applied KRE 404(a)(1) in limiting Johnson’s offer of character evidence to testimony regarding his general reputation for truthfulness and veracity in the community.
Under all the circumstances, I believe the judgment of conviction should be affirmed.